Citation Nr: 1615419	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  07-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran had active military service from October 1975 to October 1978 and from August 1979 to March 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In an October 2013 decision, the Board reopened and remanded the claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  In July 2015, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2015 remand, the Board requested that the AOJ verify the Veteran's current mailing address, inquire as to whether he still wants a Board hearing, and schedule him for a VA psychiatric examination.  

An October 2015 report of contact reflects that the AOJ contacted the Veteran's mother who stated that she has not been in touch with the Veteran for several years and expressed her belief that the Veteran was still homeless.  She also stated that she saves his mail and will relay it to him if he contacts her.  

As noted in the prior remand, the Veteran had provided a new address in July 2014 correspondence.  However, the record does not show that the AOJ used that address to contact the Veteran.  The Board observes that it is the address to an organization that provides permanent supportive housing to the mentally ill.  To ensure due process, the AOJ should contact that organization to determine whether the Veteran is still a resident there and carry out the actions requested in the prior remand.

A November 2015 Compensation and Pension examination inquiry note shows that the requested examination was cancelled due to the inability to contact the Veteran.  While the October 2015 request for examination provided the address mentioned above, the record does not show that the Compensation and Pension service used the address to contact the Veteran.  If the AOJ is able to contact the Veteran, then the AOJ should again attempt to schedule him for an examination.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the organization associated with the address provided by the Veteran in the July 2014 correspondence to determine whether he is still a resident there and, if not, whether he left a forwarding address or telephone number.  

2.  If contact with the Veteran is made, then ask him whether he still wants a Board hearing and whether he is willing to report to a VA examination.

3.  If the Veteran still wants a Board hearing, then schedule him for the requested hearing before a Veterans Law Judge.  Notify the Veteran and his representative of the date, time, and location of the hearing.

4.  If the Veteran is willing to report to a VA examination, then schedule him for a VA psychiatric examination.  The examiner should provide an opinion as to whether the criteria to establish a diagnosis of any psychiatric disorder have been met.  If a diagnosis of PTSD is warranted, then the stressor should be identified.

If PTSD is diagnosed, then the examiner should also address whether the diagnosis was based on the Veteran's fear of hostile military or terrorist activity, meaning that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device, vehicle imbedded explosive device, incoming artillery rocket, or mortar fire, grenade small arms fire, including suspected sniper fire, or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror.

5.  Then, readjudicate the claim, including making formal determinations regarding the alleged stressors and whether the Veteran's service was such that he could have been placed in fear of hostile action.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

